           Case: 1:18-cv-05587 Document #: 770 Filed: 08/24/20 Page 1 of 2 PageID #:16567




                                        UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

         UNITED STATES SECURITIES AND
         EXCHANGE COMMISSION,

                          Plaintiff,                           Case No. 1:18-cv-5587

                   v.

         EQUITYBUILD, INC., EQUITYBUILD                        Hon. John Z. Lee
         FINANCE, LLC, JEROME H. COHEN, and
         SHAUN D. COHEN,

                          Defendants.

                        CERTAIN MORTGAGEES’ MOTION FOR ORAL ARGUMENTS

                   Federal National Mortgage Association (“Fannie Mae”) and Citibank, N.A., as Trustee for

        the registered Holders of Wells Fargo Commercial Mortgage Securities, Inc., Multifamily

        Mortgage Pass-Through Certificates, Series 2018-SB48 (“Citibank as Trustee”, collectively the

        “Mortgagees”) respectfully submit this Motion requesting oral argument on the Receiver’s (1)

        Second Motion for Restoration of Funds Expended for the Benefit of Other Properties; and (2)

        Ninth Motion to Confirm the Sale of Certain Real Estate and for the Avoidance of Certain

        Mortgages, Claims, Liens, and Encumbrances [Dkt. 749] (“Sale Motion”). In support of the

        Motion, the Mortgagees state as follows:

                   The Sale Motion seeks to confirm the sale of fourteen properties. The Mortgagees filed

        their Objections to the Sale Motion [Dkt. 769] raising numerous issues related to these sales. The

        Mortgagees each have a prior perfected security interests in properties subject to the sales.

                   The issues raised in the Objections challenge the validity of the sales. Specifically, the

        sales of the Mortgagees’ properties will not generate any equity for the estate and confirmation of

        no-benefit sales is contrary to established law. The sales are also unconstitutional as they violate


                                                           1
4830-3400-2888.1
           Case: 1:18-cv-05587 Document #: 770 Filed: 08/24/20 Page 2 of 2 PageID #:16568




        the Fifth Amendment and the Mortgagees’ due process rights. Moreover, the Receiver failed to

        meet his evidentiary burden of showing why these bids were the highest and best offers and why

        they are in the best interest of the estate as required by the order appointing him receiver.

                   In light of the foregoing issues and the issues raised in the Objections, the Mortgagees

        respectfully request oral arguments on the Sale Motion and Objections.

        Dated: August 24, 2020                                 Respectfully submitted,

                                                              /s/ Jill Nicholson
                                                              Jill Nicholson (jnicholson@foley.com)
                                                              Andrew T. McClain (amcclain@foley.com)
                                                              Foley & Lardner LLP
                                                              321 N. Clark St., Ste. 3000
                                                              Chicago, IL 60654
                                                              Ph: (312) 832-4500
                                                              Fax: (312) 644-7528
                                                              Counsel for Fannie Mae; Citibank, N.A., as
                                                              Trustee for the registered Holders of Wells
                                                              Fargo Commercial Mortgage Securities, Inc.,
                                                              Multifamily Mortgage Pass-Through
                                                              Certificates, Series 2018-SB48




                                                          2
4830-3400-2888.1
